Name: Commission Regulation (EEC) No 3206/85 of 15 November 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: plant product;  food technology;  foodstuff;  trade policy
 Date Published: nan

 No L 303/8 Official Journal of the European Communities 16 . 11 . 85 COMMISSION REGULATION (EEC) No 3206/85 of 15 November 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention 32. Commission Regulation (EEC) No 3205/85 of 15 November 1985 on the sale by way of invitation to tender of unprocessed dried grapes for specific uses (32)  Section 104 : Til forarbejdning (forordning (EÃF) nr. 3205/85)", Zur Verarbeitung (Verordnung (EWG) Nr. 3205/85)", THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4 (8 ) thereof, Whereas the provisions of Commission Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 3143/85 (4), are applicable to products sold pursuant to Commission Regulation (EEC) No 3205/85 of 15 November 1985 on the sale by way of invitation to tender of unprocessed dried grapes for specific uses (*) ; Whereas to that end the Annex to Regulation (EEC) No 1687/76 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3205/&amp;5)", "For processing (Regulation (EEC) No 3205/85)", DestinÃ © Ã la transformation (rÃ ¨glement (CEE) n0 3205/85)", Destinato alla trasformazione (regolamento (CEE) n . 3205/85)", Bestemd voor verwerking (Verordening (EEG) nr. 3205/85)".  Section 106 :  The date of notification of the acceptance of the tender. (32) OJ No L 303, 16 . 11 . 1985, p . 6.HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1687/76 under ' II . Products subject to a use and/or destination other than that mentioned under I ', the following is added : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . 0 OJ No L 190, 14. 7 . 1976, p. 1 . (4) OJ No L 298 , 12. 11 . 1985, p. 9 . (?) See page 6 of this Official Journal .